Buchanan, J.
This is a suit for one thousand dollars tax on a foreign insurance company not chartered by this State, and transacting business therein. The tax is imposed under an Act of the Legislature, approved 30th April, 1853. It is resisted on the ground that the same statute imposes a tax of but five hundred dollars upon an insurance company incorporated by the laws of this State, and transacting business therein. The defendant contends that the distinction made between these two classes of insurance companies, is a violation of Article 123 of the State Constitution, which declares that taxation shall be equal and uniform throughout the State.
The provision of the Constitution relied upon by defendant has not deprived the Legislature of the power of dividing the objects of taxation into classes. It merely obliges the Legislature to impose an equal burden upon all those who find themselves in the same class. Now, the class of insurance offices liable to the thousand dollar tax under the statute in question is entirely different from that which is liable to the five hundred dollar tax. If this State has thought fit to recognize foreign charters of incorporation to the extent of permitting foreign corporations to transact business in their corporate name, through agents, within our limits, the Legislature had an undoubted right to attach what conditions it thought fit to the privilege. It is a mere confusion of ideas to put those foreign corporations on the same footing with corporations which are the creatures of our own State laws, from the simple fact of their being alike corporations. It is equally unsound to claim for them the personal and constitutional rights of the citizens of the several States throughout the Union. Commonwealth v. Milton, 12 Ky. Rep. 212.
Judgment affirmed, with costs.